Title: To John Adams from Thomas McKean, 1 July 1815
From: McKean, Thomas
To: Adams, John


				
					Dear Sir,
					Philadelphia July 1st. 1815.
				
				We have been spectators of such wonderful scenes within the last fifty years of our lives as perhaps were never seen before in the same space of time: tempests, convulsions, wars & revolutions have succeeded each other with such rapidity & violence as to cause the utmost astonishment of the human mind; but the events in Europe within the last and present year surpass all the rest. Napoleon, Emperor of the French, King of Italy, Protector of the confederation of the Rhine, Moderator of Switzerland & c. who had made half a dozen kings and had a fair prospect of universal empire, was in 1814 compelled to accept the sovereignty of the little island of Elba in the Tuscan sea, and to abdicate all other authority in every part of the world. This fallen degraded exile, the latter end of February 1815, steals from his island, accompanied by a thousand armed men, and lands near Frejus, from whence he marches with his small band of soldiers by a circuitous rout more than 700 miles thro’ France and enters Paris on the 20th. March, taking immediate possession of the throne which king Louis 18th. had deserted the preceding day; and all this was done, without a drop of blood spilled, a musket fired or an arm raised in anger; what a subject for the historian? It is the wonder of all the wonders that ever the world wondered at. This Napoleon is no doubt intended as an instrument or agent for the execution of some great, wise & salutary decree of providence.Let us now recur to the late treaty of peace between The United States and Great Britain & Ireland. It seems to me a fair treaty and equally honorable to both nations.What Governor Smith of Connecticut says is true, the causes of the war are not noticed in it; but it should be considered, that the Orders in Council had been repealed, the paper Blockades disavowed and the searching our Merchant vessels for the purpose of impressing our seamen denied: suppose them all to have place in the treaty, it would avail nothing; the British Rulers would violate it as soon as interest, anger or caprice should govern them: Napoleon excels them in perfidy & iniquity no more than as he does in talents.It is remarkable, that J. A, the father, in 1782 made a glolious & happy treaty between the same countries, and was appointed Envoy extraordinary and Minister plenipotentiary to the king of Great Britain; and J. Q. A, the son made a treaty of peace between them, fair and equal, in 1814, and was then appointed to the same dignified station: it only remains to complete the similitude, that the son should also be President of the U.S.—This would be a grateful tribute & spur to talents and patriotism.We have reason to be thankful to God for the success of the arms of the U.S. the last year of the war, both at sea and land; it is true, the enemy got possession of the city of Washington (an unfortified and open town) and retained it four & twenty hours, but they were beaten at Baltimore, Chippewa, Bridgetown, Erie, with equal numbers; on Lake Champlain and at Plattsburgh a glorious victory was obtained over them by inferior numbers, and to crown the whole, they sustained a most signal defeat at New-Orleans by a still less proportion of combatants, the great majority of whom were Militia, brave but undisciplined. By these events our Independence is strengthened and the American character exalted. We may now reasonably hope for a durable peace, altho’ we must expect annoyances, while there are wars in Europe between the countries with whom we trade.If the french nation are in favor of Napoleon the allied Sovereigns will find it impracticable to subdue him, if the military part only are with him, he may be conquered but not without dreadful slaughter and wading in blood. If the Allies had just cause of war against the French (which I cannot subscribe to) yet I think, they should pause and weigh well the probability of success, before they commence it. Oh what horrible mischief and destruction of the human species can a dozen men occasion at their will & pleasure! So much for Emperors & Kings.—If, my dear Sir, I write to you but seldom I compound for it by the lenghth of my letters, but I must not tire you by reading them. Vive, Vale.—
				
					Thos McKean
				
					
				
			